SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

839
CAF 10-00927
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF LORI J. CHASE-TRIOU,
PETITIONER-RESPONDENT,

                     V                             MEMORANDUM AND ORDER

JAMES M. TRIOU, JR., RESPONDENT-APPELLANT.


TYSON BLUE, MACEDON, FOR RESPONDENT-APPELLANT.

REED N. SUMMERS, WEBSTER, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Daniel G.
Barrett, J.), entered March 19, 2010 in a proceeding pursuant to
Family Court Act article 8. The order granted petitioner an order of
protection through March 19, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order of protection
entered in favor of petitioner and her two daughters. We conclude
that Family Court properly determined that petitioner met her burden
of establishing by a preponderance of the evidence that respondent
committed the family offense of harassment in the second degree (see
Family Ct Act § 812 [1]; Penal Law § 240.26 [3]; see generally Matter
of Harrington v Harrington, 63 AD3d 1618, 1619, lv denied 13 NY3d
705), thus warranting the issuance of an order of protection.




Entered:   June 29, 2012                         Frances E. Cafarell
                                                 Clerk of the Court